Title: Tobias Lear to Henry Knox, 21 January 1793
From: Lear, Tobias
To: Knox, Henry



United States [Philadelphia] January 21st 1793

By the President’s command T. Lear has the honor to transmit to the Secretary of War a letter which he has just received from the Gentlemen in Congress representing the State of Georgia. The President requests that the Secretary will take the contents of this Letter into consideration and report to him thereon as soon as he conveniently can.

Tobias Lear.Secretary to the President of the United States.

